Title: To Thomas Jefferson from André Limozin, 11 October 1785
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 11 Oct. 1785. Acknowledges TJ’s letters of the 8th. He had never begun legal action on Fortin’s claim; use of the vouchers furnished under the name of Joseph would surely have defeated it and prevented him thereafter from any right to the estate, since “none of the deceasd Fortin’s family who left the Estate were calld Joseph, but … there is one missing calld Jean Baptiste.” Fortin’s only recourse is to provide new vouchers under that name.
